Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-17-00603-CR

                                Efrain SOSA-VALDEZ,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR0026
                        Honorable Steve Hilbig, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 42.2(a).

      SIGNED March 28, 2018.


                                            _________________________________
                                            Karen Angelini, Justice